CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of The Nottingham Investment Trust II and to the use of our reports dated May 28, 2010 on The Brown Capital Management Small Company Fund, The Brown Capital Management International Equity Fund, The Brown Capital Management Mid-Cap Fund and EARNEST Partners Fixed Income Trust’s (each a series of shares of beneficial interest of The Nottingham Investment Trust II) financial statements and financial highlights.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders that are incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania July 29, 2010
